DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the arguments presented on 04/01/2022.  As directed by the response: no claims have been amended, claim 16 is canceled and claims 18-20 are withdrawn.  Thus, claims 1-15, 17 and 21 are presently pending in the application.
Response to Arguments
In light of the support in the specification, see Applicant arguments on page 6, that the specification clearly states “the implant 10 may include both the suture configuration 60 illustrated in Figures 6-8 and the suture configuration 80 illustrated in Figures 9-11.” The examiner has withdrawn the previous drawing objection in the non-final rejection mailed on 08/19/2021.
In light of the argument of page 7, that claim 1 refers to a state in which the proximal stent frame partially collapse and at which point the distal stent frame has not collapsed and claim 4 further limits the proximal stent frame to further collapse which results in the distal stent frame to begin to collapse, the examine has withdrawn the previous 112 rejection from the final office action.
Applicant’s argument on page 7, the prior art Valdes fails to teach a retrieval suture that is configured to partially collapse a proximal stent frame without collapsing the distal stent frame” and the argument on page 8, Valdes discloses the tether 70, 72 are configured to simultaneously collapse both the proximal and distal anchors 40, 42 is persuasive. Therefore, the examiner has withdrawn the previous 102 rejection from the final office action. However, a new ground of rejection is introduced in this Second Non-Final office action Valdes et al. U.S. Publication 2017/0325983 A1 in view of Bolduc et al. U.S. Publication 2011/0087320 A1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 11-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. U.S. Publication 2017/0325983 A1 in view of Bolduc et al. U.S. Publication 2011/0087320 A1.
Regarding Claim 1, Valdes et al. discloses an implant 30 as seen in Figures 3 to 6, the implant comprising: an elongated tubular member comprising: a first region 40 having a proximal end region and a distal end region, the first region including a flared proximal stent frame tapering radially inward in a distal direction; a second region 32 having a proximal end region and a distal end region, the second region including a flexible sleeve extending distally from the distal end region of the first region (paragraph [0051]); and a third region 42 having a proximal end region and a distal end region, the third region 42 including a distal stent frame having an outer diameter less than an outer diameter of the flared proximal stent frame adjacent the proximal end region of the first region and extending distally from the distal end region of the second region (paragraph [0052]); wherein the flexible sleeve is configured to extend across a natural valve or sphincter and collapse upon itself in response to a radially applied force (paragraphs [0005], [0018-0019]). Valdes et al. further discloses a first retrieval suture 70 interwoven with the flared proximal stent frame and the distal stent frame (as seen in Figure 9 and paragraph [0061]) for having a first and second suture loop that would enable re-positioning or facilitate subsequent removal of the device 30 (see paragraph [0061]). However, Valdes et al. does not expressly disclose wherein the first retrieval suture is configured to at least partially collapse the proximal stent prior to begin collapsing the distal stent. Bolduc et al. teaches a stent 120 having two or more restrained regions at a proximal and distal ends using a first proximal retaining means 224 and a second distal restraining means 220 to individually control the release of two or more strained regions of the main body prosthesis thereby controlling the retraction and deployment of the restricted segments of the stent (as seen in Figures 18-19 and paragraphs [0176], [0185], [0190-0191] and [0194]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’s two or more strained regions to be individually controlled as taught by Bolduc et al. for the purpose of capturing/releasing the strained regions thereby controlling the retraction and deployment of the restricted segments of the stent to allow for re-positioning of one end of the stent and aid in proper positioning of the device. The modification is for one method of re-positioning for another.
Regarding Claim 2, Valdes et al. discloses further comprising a first retrieval suture 70 includes a first suture loop interwoven with the flared proximal stent frame and a second suture loop interwoven with the distal stent frame (as seen in Figure 9 and paragraph [0061]).
Regarding Claim 3, Valdes et al. discloses wherein a proximal force exerted on the first retrieval suture 70/72/74 is configured to partially collapse the flared proximal stent frame adjacent the proximal end region of the first region (paragraph [0061]).  
Regarding Claim 4, Valdes et al. discloses flared proximal stent frame is partially collapsed, the distal stent frame is configured to collapse simultaneously (see paragraph [0061]). However, Valdes et al. does not expressly disclose wherein once the outer diameter of the flared proximal stent frame adjacent the proximal end region of the first region is partially collapsed, the distal stent frame is configured to begin collapsing simultaneously with further collapsing of the proximal stent frame. Bolduc et al. teaches a stent 120 having two or more restrained regions at a proximal and distal ends using a first proximal retaining means 224 and a second distal restraining means 220 to individually control the release of two or more strained regions of the main body prosthesis thereby controlling the retraction and deployment of the restricted segments of the stent (as seen in Figures 18-19 and paragraphs [0176], [0185], [0190-0191] and [0194]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’s two or more strained regions to be individually controlled as taught by Bolduc et al. for the purpose of capturing/releasing the strained regions thereby controlling the retraction and deployment of the restricted segments of the stent to allow for re-positioning of one end of the stent and aid in proper positioning of the device. The modification is for one method of re-positioning for another.
Regarding Claim 6, Valdes et al. discloses wherein a distal force exerted on the first retrieval suture 70/72/74 (the strings are connected together) is configured to partially collapse the distal stent frame adjacent the distal end region of the third region.  
Regarding Claim 11, Valdes et al. discloses wherein the outer diameter of the flared proximal stent frame adjacent the proximal end region of the first region is in the range of about 25 millimeters (mm) to about 50 mm (Valdes discloses a range of 25 millimeters to 30 millimeters which falls within the claimed range, see paragraph [0052]).  
Regarding Claim 12, Valdes et al. discloses wherein the outer diameter of the distal stent frame is in the range of about 15 millimeters (mm) to about 25 mm (Valdes discloses a range between 20 mm to 35 mm, which encompasses the claimed range).  
Regarding Claim 13, Valdes et al. discloses an implant 30 as seen in Figures 3 to 6, wherein the implant comprises an elongated tubular member comprising: a proximal stent 40 having a proximal end region 44 and a distal end region, the proximal stent 40 tapering from a first outer diameter adjacent the proximal end region to a second smaller outer diameter adjacent the distal end region (as seen in Figure 3); a flexible sleeve 32 having a proximal end region and a distal end region, the flexible sleeve 32 extending distally from the distal end region of the flared proximal stent (paragraph [0051] and as seen in Figures 3-6); and a distal stent 42 having a proximal end region and a distal end region, the distal stent having an outer diameter less than the first outer diameter of the proximal stent (paragraph [0052]) and extending distally from the distal end region of the flexible sleeve (as seen in Figures 3-6); a first retrieval suture (70, 72, 74 are all connected together) interwoven with the proximal stent and the distal stent (paragraph [0061]); wherein the flexible sleeve 32 is configured to extend across a natural valve or sphincter and collapse upon itself in response to an applied radial force (paragraphs [0005], [0018-0019]). Valdes et al. further discloses a first retrieval suture 70 interwoven with the flared proximal stent frame and the distal stent frame (as seen in Figure 9 and paragraph [0061]) for having a first and second suture loop that would enable re-positioning or facilitate subsequent removal of the device 30 (see paragraph [0061]). However, Valdes et al. does not expressly disclose wherein the first retrieval suture is configured to at least partially collapse the proximal stent prior to begin collapsing the distal stent. Bolduc et al. teaches a stent 120 having two or more restrained regions at a proximal and distal ends using a first proximal retaining means 224 and a second distal restraining means 220 to individually control the release of two or more strained regions of the main body prosthesis thereby controlling the retraction and deployment of the restricted segments of the stent (as seen in Figures 18-19 and paragraphs [0176], [0185], [0190-0191] and [0194]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’s two or more strained regions to be individually controlled as taught by Bolduc et al. for the purpose of capturing/releasing the strained regions thereby controlling the retraction and deployment of the restricted segments of the stent to allow for re-positioning of one end of the stent and aid in proper positioning of the device. The modification is for one method of re-positioning for another.
Regarding Claim 14, Valdes et al. discloses wherein the proximal stent 40 is configured to be positioned at a gastric outlet of a stomach and the flexible sleeve is configured to be positioned across a plyloric sphincter (as seen in Figures 10-11 and paragraphs [0005], [0017-0019], [0048] and [0051]).  
Regarding Claim 15, Valdes et al. discloses wherein the applied radial force is a natural action of the pyloric sphincter (paragraph [0060-0061]).  
Regarding Claim 17, Valdes et al discloses a first retrieval suture 70, 72, 74 connecting the distal stent and the proximal stent, wherein the retrieval suture is connected together. Valdes et al. further discloses pulling the tether allows for the partial collapse of the distal stent and allows the collapsing of the proximal stent. However, Valdes et al. does not expressly disclose the first retrieval suture is configured to at least partially collapse the distal stent prior to begin collapsing the proximal stent. Bolduc et al. teaches a stent 120 having two or more restrained regions at a proximal and distal ends using a first proximal retaining means 224 and a second distal restraining means 220 to individually control the release of two or more strained regions of the main body prosthesis thereby controlling the retraction and deployment of the restricted segments of the stent (as seen in Figures 18-19 and paragraphs [0176], [0185], [0190-0191] and [0194]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’s two or more strained regions to be individually controlled as taught by Bolduc et al. for the purpose of capturing/releasing the strained regions thereby controlling the retraction and deployment of the restricted segments of the stent to allow for re-positioning of one end of the stent and aid in proper positioning of the device. The modification is for one method of re-positioning for another.
Regarding Claim 21, Valdes et al. discloses wherein a length of the connecting suture portion 74 is greater than a distance between the first suture loop 70 and the second suture loop 72 (as seen in Figure 9, wherein Valdes et al discloses the flared stent end 40 comprises a diameter of 20 to 35 mm, paragraph [0052] and wherein the length of the stent is in the range of 15 cm to 25 cm, see paragraph [0057], therefore the length of the suture loop 70 extending around the flared end 40 would have a length that is less than the connecting suture portion 74 which extends almost the entire length of the stent body).
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. U.S. Publication 2017/0325983 A1 in view of Bolduc et al. U.S. Publication 2011/0087320 A1 as applied in the claim rejections above and further in view of Laptewicz Jr. et al. U.S. Patent 5,984,957.
Regarding Claims 5, 7, Valdes et al. discloses a connecting suture portion 70, 72, 74 (as seen in Figure 9 and paragraph [0061]). However, Valdes et al. does not expressly disclose a slack portion which is configured to be drawn taut as the flared proximal stent frame is partially collapsed before the distal stent frame begins to collapse and wherein the connecting suture portion includes a slack portion which is configured to be drawn taut as the distal stent frame is partially collapsed before the flared proximal stent frame begins to collapse.  Laptewicz Jr. et al. teaches an implant in the same field of endeavor wherein the implant is a stent 48 having a first and second retrieval suture (e.g. control strands, as seen in Figures 3 and 7, control strands 56, 58, 82, 80), wherein the suture further comprises a slack portion that causes an increased tension in the control strands and increase bending stress in the stent strands and allows the stent strand radii to become smaller (column 9, lines 33-50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’ retrieval suture to further include a slack portion as taught by Laptewicz Jr. for the purpose of causing increased tension in the retrieval suture and increase the bending stress in the stent strands to allow the stent strand to axially shorten and become smaller.
Regarding Claims 8, 9, 10 Valdes et al. discloses a first retrieval suture that is interwoven with the flared proximal stent frame and the distal stent frame and configured to partially collapse the flared proximal stent frame while simultaneously collapse a distal stent frame (see claim rejections above). However, Valdes et al. does not expressly disclose a second retrieval suture interwoven with the flared proximal stent frame and the distal stent frame, wherein at least one of the first or second retrieval sutures is configured to at least partially collapse the flared proximal stent frame prior to collapsing the distal stent frame, wherein at least one of the first or second retrieval sutures is configured to at least partially collapse the distal stent frame prior to collapsing the flared proximal stent frame. Laptewicz Jr. et al. teaches an implant in the same field of endeavor wherein the implant is a stent 78 having a first and second retrieval suture (e.g. control strands, as seen in Figures 3 and 7, control strands 56, 58, 82, 80) to allow retrieval sutures to be located along distinct portions of the stent including the proximal and distal ends of the stent 78, wherein the retrieval sutures allow the stent to compress and radially contract from its relaxed state by sliding the suture proximally (see Figures 3-13 and column 3, lines 53-67 and column 7, lines 16-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdes’ retrieval suture to further include two sutures as taught by Laptewicz Jr. for the purpose of controlling the compression and axially extension of the stent (e.g. control delivery of the stent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774